             Case 5:20-cv-01408 Document 1 Filed 12/10/20 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

 KARIM SHERALI MAMDANI,                        §
 STEP N GO CONVENIENCE STORE,                  §
      Plaintiff,                               §
                                               §
 v.                                            §           No. SA-20-CV-01408
                                               §
 RICH PROULX, in his official capacity         §
 as Administrative Review Officer for the      §
 United States Department of                   §
 Agriculture                                   §
       Defendant.                              §


                       NOTICE OF REMOVAL OF CIVIL ACTION

       Pursuant to 28 U.S.C. § 1442(a), the United States of America, acting by and through the

United States Department of Agriculture (“USDA”), hereby removes to the United States District

Court, Western District of Texas, the above-captioned case, currently docketed as Civil Action

No. 2020CI22154 in the District Court of Bexar County, Texas (“State Court Case”).

       In support of removal, the USDA submits the following:

       1.      On November 13, 2020, Plaintiff filed a Complaint in state court, attached hereto

as part of Exhibit 1. The USDA has not been properly served with the Citation or Complaint

pursuant to Federal Rule of Civil Procedure 4(i) or 7 U.S.C. § 2023(a)(14). Trial has not been set

or held.

       2.      In the Complaint, Plaintiff alleges that Rich Proulx, in his official capacity as

Administrative Review Officer for the USDA, (“Proulx”) withdrew authorization for his

convenience store to participate in the Supplemental Nutritional Assistance Program (“SNAP”)
             Case 5:20-cv-01408 Document 1 Filed 12/10/20 Page 2 of 4




due to not meeting certain USDA requirements and requests the Court restore Plaintiff’s

authorization to participate in SNAP. See Exhibit 1 at 4.

       3.      The State Court Case is removable under 28 U.S.C. § 1442(a)(1) because the USDA

has been sued by Plaintiff for actions allegedly taken by employees in their official capacity, or

for or relating to an act by employees under color of their office. Accordingly, federal court is the

proper forum for this suit.

       4.      This notice of removal meets the 30-day deadline in 28 U.S.C. § 1446(b) as it is

being filed less than 30 days after the filing of the Complaint in this case. Furthermore, the USDA

maintains and reserves all defenses with respect to defects in the service of process. Here, neither

the official or agency whose order is being attacked or the USDA Secretary, or his designee, have

been served with the Summons or Complaint as required by 7 U.S.C.A. §2023(a)(14). See, e.g.,

Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 347–48 (1999) (time to remove

is not triggered until the defendant is formally served with process, even if the defendant receives

a copy of the plaintiff’s complaint through informal channels before that time); Quality Loan

Service Corp. v. 24702 Pallas Way, Mission Viejo, CA 92691, 635 F.3d 1128, 1133 (9th Cir. 2011)

(holding that plaintiff’s notice to federal government was insufficient to constitute formal process

and thus did not trigger 30-day period for federal government to remove state court action, where

plaintiff had not served the complaint upon the United States attorney or sent copies of process

and complaint by registered or certified mail to the Attorney General). But, in any event, this

Notice is timely under 28 U.S.C. § 1446(b).

       5.      The State Court Case is removable to this Court as “the district court of the United

States for the district and division embracing the place wherein . . . [the State Court Case] is

pending.” 28 U.S.C. § 1442(a).




Notice Of Removal Of Civil Action                                                                  2
                Case 5:20-cv-01408 Document 1 Filed 12/10/20 Page 3 of 4




       6.        Pursuant to 28 U.S.C. § 1446(a), the USDA attaches hereto copies of all State Court

Case pleadings, orders and other state court filings received requested from the Bexar County,

Texas Clerk of District Court, including:

             a. Exhibit 1: Original Complaint with Exhibits A & B;

             b. Exhibit 2: Citation;

             c. Exhibit 3: Request for Service;

             d. Exhibit 4: Executed Citation; and

             e. Exhibit 5: Pro Se Acknowledgement.

       7.        In addition, the USDA may raise federal defenses to the Complaint.

       8.        Pursuant to the provisions of 28 U.S.C. § 1446(d), a Notice of Filing Notice of

Removal will be filed with the 73rd District Court in Bexar County, Texas.

       9.        Pursuant to Local Court Rule CV-3(a), a JS 44, Civil Cover Sheet is attached hereto

as Exhibit 6.

       10.       As this federal case is being initiated via removal, a Supplement to JS 44 is attached

hereto as Exhibit 7.

       11.       For the reasons stated above, the State Court Case is subject to removal to the

United States District Court for the Western District of Texas.

       WHEREFORE, the USDA hereby gives notice of removal of the State Court Case from

the 73rd District Court for Bexar County to the United States District Court for the Western District

of Texas.




Notice Of Removal Of Civil Action                                                                    3
             Case 5:20-cv-01408 Document 1 Filed 12/10/20 Page 4 of 4




                                                  Respectfully submitted,

                                                  Gregg N. Sofer
                                                  United States Attorney

                                            By: /s/ Kristin K. Bloodworth
                                                Kristin K. Bloodworth
                                                Assistant United States Attorney
                                                Texas Bar No. 24095848
                                                kristin.bloodworth@usdoj.gov
                                                Faith Johnson Lowry
                                                Assistant United States Attorney
                                                Texas Bar No. 24099560
                                                faith.johnson@usdoj.gov
                                                601 N.W. Loop 410, Suite 600
                                                San Antonio, Texas 78216
                                                (210) 384-7315 (phone)
                                                (210) 384-7312 (fax)

                                                  Attorneys for USDA




                               CERTIFICATE OF SERVICE
      I certify that on December 10, 2020, I sent a true and correct copy of the foregoing Notice
of Removal by mail to:

       Karim Sherali Mamdani,
       C/o Step N Go Convenience
       3532 Hunt Lane
       San Antonio, Texas 78227


                                                    /s/ Kristin K. Bloodworth
                                                    Kristin K. Bloodworth
                                                    Assistant United States Attorney




Notice Of Removal Of Civil Action                                                              4
